DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed 07/28/2020, 11/18/2020, and 03/10/2021, have been received, entered into the record, and considered.  See attached form PTO-1449.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-6 and 11-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mittal; Arpit et al. (“Mittal”) US 10489393 B1.

Regarding claim 1, Mittal teaches A method of generating a knowledge base, the method comprising: 
accessing, by a data processing system, a corpus of data as To build the data indexes 190, the system may access other sources of data, such as different data sources 180, as illustrated in FIG. 3. The data sources 180 may be any variety of data source. The data sources 180 may be of general subject matter or may be specific to a domain (e.g., music, trivia, sports, politics, etc.)(col. 14, lines 47-52); 
To configure the system, information is obtained from various data sources (such as internet sources, public databases, etc.). The information is separated into sections, such as sentences, and indexed according to different data features of the specific sentences. Such data features may include keywords, subject-object-relation triples, word embeddings, or other features as described below. The features and sentences are then stored in one or more indexes operated by the system (col. 3, lines 1-9).
To determine a word embedding or word usage data, using the data from one or more data sources 180, the system may analyze individual words and their respective usages. The usage characteristics for a particular word may be specific to a single data source 180 or may represent usage of the word as it appears over multiple data sources 180 (col. 15, lines 40-44); and 
generating, by the data processing system, a plurality of vector indexes for the plurality of documents, wherein the vector indexes allow a computing system to quickly access the plurality of documents and identify an answer to a question associated with the corpus of data as One way of representing word usage characteristics is with a data vector, where the data vector includes a number of characteristics representing how the word is used. For example, the vector may include characteristics indicating how often another word is used next to the subject word, how often the other word is used two words away from the subject word, etc. (col. 15, lines 48-54; col. 15, line 64 – col. 16, line 11; col. 16, lines 20-29).
Thus, a vector space may be used to represent sematic relationships between words as geometric relationship between vectors. For example, FIG. 4 illustrates a number of words in a hypothetical vector space where each point represents the vector location (i.e.,index) for the particular word (col. 16, lines 25-29).


Regarding claims 2 and 12, Mittal further teaches wherein the vector indexes further identify specific portions of each of the plurality of documents as Any triple(s) identified for a particular text segment may be indexed along with the text segment as part of the feature data. One feature may include entity and relation mentions.  Another feature that may be indexed for a text segment are any keywords included in the text segment. For example, words that may be useful in determining the subject of a text segment may be identified and indexed.  Various known techniques for identifying keywords within a text segment may be used.  Another feature that may be indexed is information about the source of the text segment (such as the identity of the data source 180, 

Regarding claims 3 and 13, Mittal further teaches wherein the specific portions of each of the plurality of documents are each associated with a specific type of information as Another feature of the indexed data that may be determined is any subject-verb-object (SVO) or subject-relation-object triples included in the particular text segment.  A triple is three expressions that give some sense of the syntactic structure of the text segment.  Each expression may be a single word or multiple words (col. 17, lines 26-31 and lines 39-51 and col. 14, lines 47-57).

Regarding claims 4 and 14, Mittal further teaches wherein analyzing data contained in the corpus of data includes parsing the data in the corpus of data as Another feature that may be indexed is dependency information about the word(s) of the text segment. Dependency information indicates how a word or word string relates to other words or word strings as those word(s)/word string(s) are used, i.e., how certain word(s)/word string(s) depend on other word(s)/word string(s) in usage. This information may also be referred to as dependency parsing (col. 17, lines 53-57).

Mittal further teaches storing the plurality of vector indexes in a knowledge base for access by a run time processing system to respond to user queries as To enable the supplemental answering approach the system may build one or more data indexes 190 that may be referenced by the system to attempt to answer a user's question.  The data indexes 190 may be configured during a training phrase that is performed prior to runtime operations when a question is answered (col. 14, lines 42-47 and col. 19, lines 16-18).

Regarding claims 6 and 16, Mittal further teaches automatically creating a plurality of intents based on the data contained in the corpus of data as A domain may represent a discrete set of activities having a common theme, such as "shopping", "music", "calendaring", etc. As such, each domain may be associated with a particular language model and/or grammar database (276a-276n), a particular set of intents/actions (278a-278n), and a particular personalized lexicon (286)(col. 8, lines 52-56 and lines 5-9).

Regarding claim 11, the claim recites a system with similar limitations and as such rejected under the same rationale as noted above for claim 1.
The claim element “an index generator configured to generate a plurality of vector indexes” is NOT is being treated under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The recited “index generator” does not meet the three prong a processor configured to analyze data) to perform the claimed functions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal; Arpit et al. (“Mittal”) US 10489393 B1 as applied to claims 1 and 11 and in view of Subramaniam; Srikant et al. (“Subramaniam”) US 20200342032 A1.

	Regarding claims 7, and 17, Mittal does not explicitly teach creating a conversational bot to respond to user queries.
Subramaniam; however, teaches creating a conversational bot to respond to user queries as FIG. 1 is a simplified block diagram of a distributed environment 100 incorporating an exemplary embodiment. Distributed environment 100 comprises a digital assistant builder platform (DABP) 102 that enables enterprises to create and deploy digital assistants for their users. For purposes of this disclosure, a "digital assistant" is an entity that helps users of the digital assistant accomplish various tasks through A digital assistant is also sometimes referred to as a chatbot system. DABP 102 can be used to create one or more digital assistants (or DAs) 106. DABP 102 can be used by multiple enterprises to create digital assistants for their users. For example, as shown in FIG. 1, user 104 representing a particular enterprise can use DABP 102 to create and deploy a digital assistant 106 for users of the particular enterprise. For example, an owner of a restaurant (e.g., a pizza shop) may use DABP 102 to create and deploy a digital assistant that enables customers of the restaurant to order food (e.g., order pizza [0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Subramaniam’s teaching would have allowed Mittal’s to provide a means to boost agent productivity by employing bots to response to users’ queries and resolve common issues.

Regarding claims 8, and 18, Mittal does not explicitly teach the steps of:
training the conversational bot, and 
testing responses generated by the conversational bot.
Subramaniam; however, teaches the steps of:
training the conversational bot as Intents allow the chatbot to understand what the user wants the chatbot to do. Intents are comprised of permutations of typical user requests and , and 
testing responses generated by the conversational bot as When the training corpus has matured to the point where tests reveal highly accurate intent resolution, a second model may be used to add a deeper dimension to the chat bot's cognition by training using machine learning based on word vectors and other text-based features [0046].
the analytic system may provide, through a GUI, information regarding end user conversations with the bot system at different generalization levels, including all conversations, conversations meeting certain criteria, conversations associated with specific intents or end states, and individual conversations. As such, the analytic system may allow the administrator or developer of the bot system to identify specific end user utterances and intents associated with incomplete or unsuccessful conversations [0053].
Subramaniam’s teaching would have allowed Mittal’s to improve end user experience with the bot system by analyzing and improving the performance of the bot system.

Regarding claims 9, and 19, Mittal does not explicitly teach tuning a knowledge base weight if the conversational bot does not satisfy the test.
Subramaniam; however, teaches tuning a knowledge base weight if the conversational bot does not satisfy the test as FIG. 5A depicts an example of a graphical user interface screen 500 displaying summarized information of conversations associated with a digital assistant according to certain embodiments. These dashboard insights reports can be used to gauge how well an enterprises' published skills complete conversations both on an individual basis and as a group. More specifically, the reports can be uses to return the following key performance indicators (KPIs) for all of the skills currently in production by a given enterprise (or a selection of those skills) for a given period: (i) Total Conversations--the overall number of conversations, segmented by completed or incomplete, (ii) Completed Conversations--A ranking of the selected skills by the number of completed conversations, and (iii) Incomplete Conversations--A ranking of the selected 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Subramaniam’s teaching would have allowed Mittal’s to gauge the performance of a bot system by obtaining reports with key performance indicators for all of the skills currently in production by a given enterprise (or a selection of those skills).

Regarding claims 10, and 20, Mittal does not explicitly teach tagging at least one article in the knowledge base if the conversational bot does not satisfy the test.
Subramaniam; however, teaches tagging at least one article in the knowledge base if the conversational bot does not satisfy the test as In some embodiments, a bot analytic system may identify what parts of a conversation with a bot system are working well and what are not (i.e., tagging). The bot analytic system may enable a user to drill down into a conversation history, track abandoned/completed intents and conversations, identify most/least popular path taken for a completed path based upon depth, time, or both, or identify a history of all abandoned conversations with transcripts to trouble-shoot why the conversations were abandoned (e.g., number of states traversed, error conditions, or the like) [0132].
Total Conversations Conversation is a pie chart comparing the Completed and Incomplete data series. Completed Conversations, display a list of skills ranked by the number of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Subramaniam’s teaching would have allowed Mittal’s to facilitate re-training the bot system by tagging the conversations that are not working well and as such the training may be improved.

Conclusion
The prior art made of record and not relied upon in form PTO-892 is considered pertinent to applicant's disclosure.

*****
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE WONG/Primary Examiner, Art Unit 2164